Citation Nr: 1723875	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015 and May 2016, the Board remanded this case for further development. 
Unfortunately, for the reasons explained below another remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed; this matter is not yet ready for appellate consideration.  The May 2016 remand instructed the RO to schedule the Veteran for an in-person examination in order to determine the nature and etiology of the Veteran's lumbar spine disability.  In the Veteran's September 2010 substantive appeal, he contended that he began treatment for his lumbar spine disability in 1990, suggesting the onset of back symptoms in service.  

At the time, the Veteran had not been afforded a VA examination in order to determine the origin of the Veteran's lumbar spine disability.  In May 2016, the Veteran's file was reviewed and a medical opinion was rendered, but the RO failed to provide the Veteran with an in person examination.  As the Veteran has yet to be examined, the Board cannot fully and fairly determine whether or not the Veteran's disability began in service.  

Further, the Board finds the May 2016 medical opinion inadequate.  The examiner could not render a persuasive opinion without resorting to speculation regarding the onset of the Veteran's back pain.  The examiner stated there was insufficient documentation to support the Veteran's claim, but without a physical examination, the examiner cannot make that determination.  The examination is necessary in order to render a credible opinion and weigh said evidence effectively.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Hence, the Board finds additional development is required to obtain a VA examination and the corresponding medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to address the nature and origin of the Veteran's lumbar spine disability.  The examiner should review the claims file.  The examiner should acknowledge and consider the Veteran's statements and other lay evidence regarding onset, in-service injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should provide a rationale for all opinions and conclusions.

The examiner is asked to provide the following medical opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was incurred in service or is otherwise related to service?

If, after the examination, the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by (1) a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or (2) by a deficiency in the record (i.e. additional facts are required), or (3) the examiner does not have the needed knowledge or training).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






